Case 3:18-cr-04683-GPC Document 123-1 Filed 08/28/19 PageID.998 Page 1 of 5




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                   CASE NO. 18-CR-4683-GPC-4
12               Plaintiff,                    DECLARATION OF NAEUN RIM
                                               IN SUPPORT OF JOINT MOTION
13        vs.                                  FOR ORDER APPROVING
                                               TRAVEL REQUEST
14 PETR PACAS,
15               Defendant.
16
17        I, Naeun Rim, declare as follows:
18        1.     I am an active member of the Bar of the State of California and a
19 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
20 A Professional Corporation, attorneys of record for Defendant Petr Pacas in this
21 action. I make this declaration in support of the parties’ Joint Motion for Order
22 Approving Travel Request. Except for those matters stated on information and
23 belief, I make this declaration based upon personal knowledge and, if called upon to
24 do so, I could and would so testify.
25        2.     Mr. Pacas is seeking Court permission to travel for vacation to Hawaii
26 from September 24, 2019, to October 2, 2019.
27        3.     On August 27, 2019, Assistant United States Attorney Robert Ciaffa
28 advised my office by email that the government is willing to stipulate to Mr. Pacas’s
                                                                   Case No. 18-CR-4683-GPC-4
                                 DECLARATION OF NAEUN RIM
Case 3:18-cr-04683-GPC Document 123-1 Filed 08/28/19 PageID.999 Page 2 of 5




 1 travel request.
 2        4.    On August 27, 2018, I emailed Pretrial Services Officer Irene Pflaum to
 3 ask if she would approve Mr. Pacas’s request for travel. Officer Pflaum advised me
 4 by email that she has no objection Mr. Pacas’s proposed travel so long as he
 5 provides his itinerary in advance and calls her prior to departure and immediately
 6 upon return. A true and correct copy of Officer Pflaum’s email is attached as
 7 Exhibit A to this declaration.
 8        I declare under penalty of perjury that the foregoing is true and correct.
 9
10 Date: August 28, 2019                        s/ Naeun Rim
                                                Naeun Rim
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2                     Case No. 18-CR-4683-GPC-4
                                    DECLARATION OF NAEUN RIM
Case 3:18-cr-04683-GPC Document 123-1 Filed 08/28/19 PageID.1000 Page 3 of 5




                 EXHIBIT A

                                     3
       Case 3:18-cr-04683-GPC Document 123-1 Filed 08/28/19 PageID.1001 Page 4 of 5




From:                               Irene Pflaum <Irene_Pflaum@caspt.uscourts.gov>
Sent:                               Tuesday, August 27, 2019 10:05 AM
To:                                 Naeun Rim
Cc:                                 Gary S. Lincenberg
Subject:                            RE: Request for


I do not object to the travel and yes if you can have him provide his itinerary.

He will need to call Prior to leaving and upon his return.

Thank you.

From: Naeun Rim <nrim@birdmarella.com>
Sent: Tuesday, August 27, 2019 8:55 AM
To: Irene Pflaum <Irene_Pflaum@caspt.uscourts.gov>
Cc: Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: FW: Request for

Irene, hope you are well. We are writing on behalf of our client Petr Pacas, who wishes to travel to Hawaii for a family
vacation on September 24 to October, 2019, 2. The Government indicates they do not oppose and are willing to
stipulate. Please let us know pretrial’s position so we may note it for the Court. Mr. Pacas will of course provide you
with his travel and hotel information before departure. If you have any questions, please email or call me.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com


From: Ciaffa, Robert (USACAS) <Robert.Ciaffa@usdoj.gov>
Sent: Tuesday, August 27, 2019 8:31 AM
To: Naeun Rim <nrim@birdmarella.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>
Cc: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov>; Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Subject: RE: Request for

We are willing to stipulate.

From: Naeun Rim <nrim@birdmarella.com>
Sent: Tuesday, August 27, 2019 7:36 AM
To: Gary S. Lincenberg <glincenberg@birdmarella.com>
Cc: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov>; Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; Ciaffa, Robert
(USACAS) <RCiaffa@usa.doj.gov>
Subject: Re: Request for

All,
                                                              1
                                                              4
        Case 3:18-cr-04683-GPC Document 123-1 Filed 08/28/19 PageID.1002 Page 5 of 5

Following up on this request. We intend to file our request for Court approval this week. Please let us know if you are
willing to stipulate or if you plan to oppose. Thanks very much.

Naeun

On Aug 24, 2019, at 1:52 PM, Gary S. Lincenberg <glincenberg@birdmarella.com> wrote:

        Dear Counsel,

        I write to ask you to agree to a stipulation permitting Petr Pacas to travel to Hawaii in September. A year
        ago you agreed to permit his travel outside of the country, to the Czech Republic, and as you know he
        responsibly returned and has made all court appearances.

        If you agree to permit this travel, I will draft a stipulation setting forth his proposed itinerary.

        Thank you for your consideration of our request.

        Sincerely,

        Gary S. Lincenberg
        O: 310.201.2100
        E: glincenberg@birdmarella.com




                                                               2
                                                               5
